Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cameron Beddard on 5/26/2021.

The application has been amended as follows: 
Claim 5: Cancelled.
Claim 6 has been amended to claim:
6. A battery pack, comprising: 
a first battery group in which a plurality of storage batteries having a battery can wide side surface, a battery can narrow side surface, and a battery can bottom surface linked to the battery can wide side surface and the battery can narrow side surface are laminated so that the battery can wide side surfaces face each other; 
a second battery group in which a plurality of storage batteries having a battery can wide side surface, a battery can narrow side surface, and a battery can bottom surface linked to the battery can wide side surface and the battery can narrow side surface are laminated so that the battery can wide side surfaces face each other; and 
a case housing the first battery group and the second battery group, wherein
 the battery can narrow side surfaces of the first battery group and the second battery group are disposed to face each other, 
a first heat transfer member is disposed between the first battery group and the second battery group, 
the first heat transfer member is closely adhered on the battery can narrow side surface of the first battery group and the battery can narrow side surface of the second battery group, 
the first battery group is interposed between the first heat transfer member and a second heat transfer member, 
the second battery group is interposed between the first heat transfer member and a third heat transfer member, and Page 2 of 8Application No. 16/333,957 Attorney Docket No. 118430.PC194US
the battery can wide side surfaces of a storage battery of the first battery group and a storage battery of the second battery group are closely adhered on the bottom surface of the case, and 
wherein each of the first, second, and third heat transfer members is a solid, flat metal plate, and 


Claim 7 has been amended to claim:
7. A battery pack, comprising: 
a first battery group in which a plurality of storage batteries having a battery can wide side surface, a battery can narrow side surface, and a battery can bottom surface linked to the battery can wide side surface and the battery can narrow side surface are laminated so that the battery can wide side surfaces face each other; 
a second battery group in which a plurality of storage batteries having a battery can wide side surface, a battery can narrow side surface, and a battery can bottom surface linked to the battery can wide side surface and the battery can narrow side surface are laminated so that the battery can wide side surfaces face each other; and 
a case housing the first battery group and the second battery group, wherein
 the battery can narrow side surfaces of the first battery group and the second battery group are disposed to face each other, 
a first heat transfer member is disposed between the first battery group and the second battery group, 
the first heat transfer member is closely adhered on the battery can narrow side surface of the first battery group and the battery can narrow side surface of the second battery group, 
the first battery group is interposed between the first heat transfer member and a second heat transfer member, 
the second battery group is interposed between the first heat transfer member and a third heat transfer member, and Page 2 of 8Application No. 16/333,957 Attorney Docket No. 118430.PC194US
the battery can wide side surfaces of a storage battery of the first battery group and a storage battery of the second battery group are closely adhered on the bottom surface of the case, and 
wherein each of the first, second, and third heat transfer members is a solid, flat metal plate, and 


Claim 8: dependency changed from claim 5 to claim 6.

The following is an examiner’s statement of reasons for allowance: The prior art teaches first, second and third heat transfer plates in proximity to first and second battery groups, but the prior art neither teaches nor suggests the claimed differences in the thickness of the first heat transfer member relative to the second and third heat transfer member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725